United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                             April 28, 2003

                  UNITED STATES COURT OF APPEALS        Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                    Clerk
                      _______________________

                         Summary Calendar
                           No. 02-50948
                     _______________________

                     RICHARD ARIZPE; ET AL.,

                                                        Plaintiffs,

                         RICHARD ARIZPE,

                                               Plaintiff-Appellant,

                              versus

            NORMAN Y. MINETA, SECRETARY, DEPARTMENT OF
         TRANSPORTATION; FEDERAL AVIATION ADMINISTRATION,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                             02-CV-115
_________________________________________________________________

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

          Pro se appellant Richard Arizpe challenges the district

court’s grant of summary judgment in favor of appellees Norman Y.

Mineta and the Federal Aviation Administration (“the FAA”) on his



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claims under Title VII, 42 U.S.C. § 2000e, et seq. (2000); the Age

Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (2000);

and the Privacy Act of 1974, 5 U.S.C. § 551-552 (2000).               Arizpe

also challenges various other rulings of the district court.

Finding no error, we affirm.

            Arizpe originally filed this suit, pro se, purportedly on

behalf of himself and fifteen other plaintiffs. The district court

dismissed   without   prejudice   the   claims   of   the   fifteen    other

purported plaintiffs because Arizpe, who is not an attorney, was

the only plaintiff to have signed the pleadings and motions.

            Arizpe’s claims challenged the FAA’s method of realigning

and   reorganizing    agency   personnel    within    the   FAA’s     Airway

Facilities System (AFS) in the mid-1990's pursuant to the federal

government’s National Performance Review.        Arzipe claimed that the

FAA’s selection processes were used during the realignment to

discriminate on the basis of race, national origin, age, and

gender.     The district court granted summary judgment against

Arizpe’s individual claims because, inter alia, they were barred

under the doctrine of res judicata.        The district court held that

a prior suit filed by Arizpe in federal court for the Western

District of Texas also challenged the reassignment and relocation

of FAA employees resulting from the 1995 realignment of the AFS

organization in the agency’s Southwest Region.              The court in



                                   2
Arzipe’s prior suit granted summary judgment on Arizpe’s Title VII

claims alleging discrimination based on national origin.

              An action is barred under res judicata if the parties are

identical in both actions, the prior judgment was rendered by a

court of competent jurisdiction, the prior judgment was final on

the merits, and the cases involve the same cause of action.

Travelers Ins. Co. v. St. Jude Hosp. of Kenner, La., Inc., 37 F.3d
193, 195 (5th Cir. 1994).      This court employs a transactional test

to determine if two cases involve the same cause of action.            Under

the transactional test, the court determines whether the claims in

this case are based on the same nucleus of operative facts as the

claims brought in the prior case.            Id.   As the district court

found, both of Arizpe’s cases challenge the FAA’s 1995 realignment

and reassignment of employees.        The instant suit differs from the

prior suit only because it adds race, age, and gender as alleged

bases of discrimination.      Since these claims arise out of the same

nucleus of operative facts as the prior case and the claims could

have been brought as part of the prior case, their relitigation is

barred   by    the   transactional   test,   hence,   the   district   court

correctly granted summary judgment on all of Arizpe’s claims.1




     1
      Arizpe also argues that the grant of summary judgment
violated his constitutional right to a trial by jury.  This
argument is frivolous.

                                      3
           Arizpe also challenges the district court’s denial of his

motion to order the FAA to reprioritize his job duties so that he

could more ably prosecute this case.        Arizpe failed to cite any

authority to the district court or this court supporting an award

of such extraordinary relief.      The district court did not err in

denying Arizpe’s motion.

           Arizpe next argues that he is entitled to a default

judgment because the FAA never filed an answer before the district

court.   Arizpe did not raise this issue before the district court,

but in any event, the argument is wholly without merit because the

FAA timely filed a motion to dismiss under Federal Rule of Civil

Procedure 12(b).

           Arizpe   challenges   the   court’s   denial   of   his   motion

seeking to disqualify any attorney from the FAA’s office of the

Assistant Chief Counsel for the Southwest Region from participating

in this case. Arizpe makes unsubstantiated claims that an attorney

employed by the Assistant Chief Counsel’s office engaged in the

destruction of evidence. Again, Arizpe cites no factual support or

legal authority to support his motion.      The district court did not

abuse its discretion in denying this motion.

           Finally, Arizpe asks this court to enjoin the FAA from

destroying documents relevant to this case.        Once again, Arizpe’s




                                   4
argument, which was never raised before the district court is

completely unsubstantiated.

            The   judgment   of   the   district   court   is   therefore

AFFIRMED.




                                    5